Case 21-16211-VFP          Doc 11    Filed 08/10/21 Entered 08/10/21 12:00:51            Desc Main
                                     Document     Page 1 of 2



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR
9004-1(b)

POLSINELLI PC
Stephen J. Astringer
222 Delaware Avenue, Suite 1101
Wilmington, DE 19801
Phone: (302) 252-0962
Email: sastringer@polsinelli.com

Counsel to Toorak Capital Partners


In re:                                            Chapter 11

JOHNSTON HOLDINGS 1121 LLC,                       Case No. 21-16211 (VFP)

         Debtor.


                             NOTICE OF APPEARANCE AND
                    REQUEST FOR SERVICE OF NOTICES AND PLEADINGS


         Polsinelli PC files this Notice of Appearance and Request for Service of Papers as counsel for

Toorak Capital Partners (“Toorak”).

         Pursuant to Rule 2002, Toorak requests that copies of all notices and pleadings given or filed in

this case be given and served upon the attorney listed below and counsel opts-in to electronic service

at the email address set forth below:



                               Stephen J. Astringer
                               Polsinelli PC
                               222 Delaware Avenue, Suite 1101
                               Wilmington, DE 19801
                               Phone: (302) 252-0962
                               Email: sastringer@polsinelli.com
Case 21-16211-VFP          Doc 11    Filed 08/10/21 Entered 08/10/21 12:00:51              Desc Main
                                     Document     Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the notices

and papers referred to in the Bankruptcy Rules specified above but also includes, without limitation, any

notice, application, complaint, demand, motion, petition, pleading, or request, whether formal or

informal, written or oral, and whether transmitted or conveyed by mail, delivery, electronically,

telephone, telegraph, telex, or otherwise filed or made with regard to the referenced case and

proceedings therein.

       PLEASE TAKE FURTHER NOTICE this Notice of Appearance is not intended to be, and shall

not constitute, a consent by Toorak to the Bankruptcy Court’s subject matter jurisdiction, personal

jurisdiction, venue, or core jurisdiction, shall not constitute a waiver of strict service in connection with

any adversary proceeding related to this bankruptcy case, and shall not constitute a waiver of Toorak’s:

(i) right to have final orders in non-core matters entered only after de novo review by a District Court

judge; (ii) right to trial by jury in any proceeding so triable in this case or any case, controversy, or

proceeding related in this case; (iii) right to have the District Court withdraw the reference in any matter

subject to mandatory or discretionary withdrawal; (iv) other rights, claims, actions, defenses, setoffs or

recoupments to which Toorak is or may be entitled under agreements, in law or in equity, all of which

rights, claims, actions, defenses, setoffs and recoupments Toorak expressly reserves; or (v) right to

contest jurisdiction. Nothing in this entry of appearance shall be deemed to be implied consent to

jurisdiction under Stern v. Marshall and related law.

Dated: August 10, 2021                        Respectfully submitted,
       Wilmington, DE
                                              POLSINELLI PC

                                              By:      /s/ Stephen J. Astringer
                                                    Stephen J. Astringer
                                                    222 Delaware Avenue, Suite 1101
                                                    Wilmington, DE 19801
                                                    Phone: (302) 252-0962
                                                    Email: sastringer@polsinelli.com

                                                    Counsel to Toorak Capital Partners
